DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on May 4, 2021. Claims 1-13, and 19-20 are amended. Claims 21-24 are newly added. Examiner withdraws Double Patenting rejection as Terminal Disclaimer was filed and approved on 09/23/2021. Examiner withdraws 35 USC 112 first and second paragraphs, 35 USC 101 rejection as necessary correction were made to the claims.
Claims 1-24 are pending. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Swehla (Registration No. 64,200) on 09/22/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended) A non-transitory, computer-readable medium storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving, by a transaction computer server from a software application on a transaction client device, transaction sender data and transaction receiver data;

determining, by the transaction computer server, a particular transaction user interface from a plurality of transaction user interfaces[[,]]; 
using the determined transaction sender location and transaction receiver location, and a set of rules, where the set of rules comprises a first set of location-specific rules specified for the transaction sender location and a second set of location-specific rules specified for the transaction receiver location, and the determining comprises:
identifying the first set of location-specific rules specified for the transaction sender location, and 
identifying the second set of location-specific rules specified for the transaction receiver location;
configuring building the particular transaction user interface with interface components as a function of the set of rules to create an updated version of the particular transaction user interface, the interface components comprising at least one authentication component to facilitate authentication via the user interface that is selected as a function of the set of rules; 
determining, by the transaction computer server, afirst content delivery network server of a plurality of content delivery options, the plurality of content delivery options comprising a second content delivery network server that is distinct from the first content delivery network server and that is associated with a first version of the particular transaction user interface, where the first version is not valid for the determined transaction sender location and transaction receiver location according to the set of rules, and the updated version is valid for the determined transaction sender location and transaction receiver location according to the set of rules; and
transmitting, by the transaction computer server, data associated with the particular transaction user interface and data associated with the first content delivery network server to the software application on the transaction client device to facilitate the updated version of the particular transaction user interface.
Claims 2-4 (Previously Presented) 
Claims 5-7 (Canceled)
Claim 8 (Currently Amended) The non-transitory, computer-readable medium of claim 1, wherein the first content delivery network server with respect to other content delivery options of the plurality of content delivery options.
Claim 9 (Previously Presented)
Claim 10 (Currently Amended) A computer-implemented method comprising:
receiving, by a transaction computer server, from a software application on a transaction client device, transaction sender data and transaction receiver data;
determining, by the transaction computer server, a transaction sender location and a transaction receiver location, based on the received transaction sender data and transaction receiver data;

using the determined transaction sender location and transaction receiver location, and a set of rules, where the set of rules comprises a first set of location-specific rules specified for the transaction sender location and a second set of location-specific rules specified for the transaction receiver location, and the determining comprises: 
identifying the first set of location-specific rules specified for the transaction sender location, and 
identifying the second set of location-specific rules specified for the transaction receiver location;
configuring to create an updated version of the particular transaction user interface, the interface components comprising at least one authentication component to facilitate authentication via the user interface that is selected as a function of the set of rules; 
determining, by the transaction computer server, first content delivery network server of a plurality of content delivery options, the plurality of content delivery options comprising a second content delivery network server that is distinct from the first content delivery network server and that is associated with a first version of the particular transaction user interface, where the first version is not valid for the determined transaction sender location and transaction receiver location according to the set of rules, and the updated version is valid for the determined transaction sender location and transaction receiver location according to the set of rules; and
transmitting, by the transaction computer server, data associated with the particular transaction user interface and data associated with the first content delivery network server, to the software application on the transaction client device to facilitate the updated version of the particular transaction user interface.
Claims 11-13 (Previously Presented)
Claims 14-16 (Canceled) 
Claim 17 (Currently Amended) The computer-implemented method of claim 10, wherein the first content delivery network server option is physically located closest to transaction client device with respect to other content delivery options of the plurality of content delivery options.
Claim 18 (Original) 
Claim 19 (Currently Amended) A system comprising:
one or more processors; and
a memory coupled with the one or more processors, the memory configured to store instructions that, when executed by the one or more processors, cause the one or more processors to:
receive, from a software application on a transaction client device, transaction sender data and transaction receiver data;

determine a particular transaction user interface from a plurality of transaction user interfaces[[,]];  
using the determined transaction sender location and transaction receiver location and a set of rules, where the set of rules comprises a first set of location-specific rules specified for the transaction sender location and a second set of location-specific rules specified for the transaction receiver location, and the determining comprises: 
identifying the first set of location-specific rules specified for the transaction sender location, and 
identifying the second set of location-specific rules specified for the transaction receiver location;
configure to create an updated version of the particular transaction user interface, the interface components comprising at least one authentication component to facilitate authentication via the user interface that is selected as a function of the set of rules;
determine a first content delivery network server of a plurality of content delivery options, the plurality of content delivery options comprising a second content delivery network server that is distinct from the first content delivery network server and that is associated with a first version of the particular transaction user interface, where the first version is not valid for the determined transaction sender location and transaction receiver location according to the set of rules, and the updated version is valid for the determined transaction sender location and transaction receiver location according to the set of rules; and
transmit data associated with the particular transaction user interface and data associated with the first content delivery network server to the software application on the transaction client device to facilitate the updated version of the particular transaction user interface.
Claim 20 (Previously Presented) 
Claim 21 (New) The system of claim 20, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:
determine transaction processing logic to process the transaction request received from the software application on the transaction client device, wherein the transaction processing logic is determined based at least in part on the transaction sender location and the transaction receiver location; and
process the transaction request received from the integrated software component, using the determined transaction processing logic.
Claim 22 (New) The system of claim 19, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:

Claim 23 (New) The system of claim 19, wherein the instructions, when executed by the one or more processors, wherein the first content delivery network server is physically located closest to transaction client device with respect to other content delivery options of the plurality of content delivery options.
Claim 24 (New) The system of claim 19, wherein the instructions, when executed by the one or more processors, wherein the transaction client device only communicates with a first part of the host software application, wherein the first part of the host software application is the integrated software component.
REASONS FOR ALLOWANCE
Claims 1-24 are allowed.  
The prior art of record, Rahman ‘435, and Paintin ‘193, fail to teach or fairly suggest, the limitation of configuring the particular transaction user interface with interface components as a function of the set of rules to create an updated version of the particular transaction user interface, the interface components comprising at least one authentication component to facilitate authentication via the user interface that is selected as a function of the set of rules; determining, by the transaction computer server, a first content delivery network server of a plurality of content delivery options, the plurality of content delivery options comprising a second content delivery network server that is distinct from the first content delivery network server and that is associated with a first version of the particular transaction user interface, where the first version is not valid for the determined transaction sender location and transaction receiver location 
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of configuring the particular transaction user interface with interface components as a function of the set of rules to create an updated version of the particular transaction user interface, the interface components comprising at least one authentication component to facilitate authentication via the user interface that is selected as a function of the set of rules; determining, by the transaction computer server, a first content delivery network server of a plurality of content delivery options, the plurality of content delivery options comprising a second content delivery network server that is distinct from the first content delivery network server and that is associated with a first version of the particular transaction user interface, where the first version is not valid for the determined transaction sender location and transaction receiver location according to the set of rules, and the updated version is valid for the determined transaction sender location and transaction receiver location according to the set of rules; and transmitting, by the transaction computer server, data associated with the particular transaction user interface and data associated with the first content delivery network server to the software application on the transaction client device to facilitate the updated version of the particular transaction user interface, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FARZANA B HUQ/Primary Examiner, Art Unit 2455